342 S.W.3d 366 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Santi Ali JOHNSON, Defendant/Appellant.
No. ED 94787.
Missouri Court of Appeals, Eastern District, Division Two.
June 7, 2011.
Timothy Forneris, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Santi Ah Johnson, appeals from the judgment entered on a jury verdict finding him guilty of forcible rape, m violation of section 566.030 RSMo (Cum. Supp.2006); three counts of forcible sodomy, in violation of section 566.060 (Cum. Supp.2006); the class B felony of robbery in the second degree, in violation of section 569.030 RSMo (2000); and the class B felony of kidnapping, in violation of section 565.110 RSMo (Cum.Supp.2004). The trial court found defendant was a prior and persistent offender and sentenced him to thirty years imprisonment on the count of forcible rape and on each count of forcible *367 sodomy, to be served concurrently with each other and consecutively to the sentences for robbery and kidnapping, and fifteen years imprisonment on the robbery and kidnapping counts, to be served concurrently with each other and consecutively to the sentences for rape and sodomy.
No error of law appears, and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).